Citation Nr: 1400311	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right wrist disability.

2.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A transcript of this hearing is of record.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the VVA file include the transcript of the August 2013 hearing.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the appeal.

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a right wrist disability has indeed been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for a right wrist disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  

FINDINGS OF FACT

1.  An unappealed July 1994 rating decision denied service connection for a right wrist disability.
2.  An unappealed December 2006 rating decision declined to reopen the claim of entitlement to service connection for a right wrist disability; no pertinent evidence was received within the appeal period.

3.  Evidence received since the December 2006 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right wrist disability.


CONCLUSIONS OF LAW

1.  The July 1994 and December 2006 rating decisions, which denied service connection for a right wrist disability, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim seeking entitlement to service connection for a right wrist disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for a right wrist disability, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim. In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Generally, a claim which has been denied in a final unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id.  at 118. 

Here, the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the issue adjudicated herein.

In a July 1994 rating decision, VA denied service connection for a right wrist disability on the basis that the evidence showed that acute in-service right wrist complaints resolved prior to discharge and that no post-service right wrist disability related to service was shown.  The Veteran was informed of this decision and of his appellate rights, but failed to file a timely appeal.  This rating action is final.

The RO declined to reopen this claim in a December 2006 rating decision.  The Veteran was again informed of this decision and of his appellate rights.  In February 2007, the Veteran sought to reopen his claim.  Neither he nor his representative expressed disagreement with the December 2006 rating decision.  Given that neither the Veteran nor his representative expressed disagreement with the December 2006 rating decision, and, as the records submitted within one year of the December 2006 rating decision did not constitute new and material evidence, see Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the Board finds that the December 2006 rating action is final.

The evidence of record at the time of the December 2006 rating decision included the Veteran's service treatment records which show treatment for a right wrist injury in April 1990 after a fall, but no subsequent findings of a chronic right wrist disability, to include at service separation.  The evidence also included post-service VA treatment records dated in 2006 which show complaints of right wrist pain and X-ray findings of a nonunion fracture.

Evidence received since the last final rating decision in December 2006 includes VA medical records, the Veteran's statements and his August 2013 hearing testimony.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the December 2006 rating decision and finds that the Veteran's written statements and testimony, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a right wrist disability.  The Veteran stated that after his fall, his right wrist pain and weakness progressively worsened during his military service.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the Veteran's statements provide additional details pertaining to the in-service injury.

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  The additional evidence provides more details regarding the in-service injury.  38 C.F.R. § 3.156(a).  The Veteran's statements elaborate upon his prior reports and contain additional details.  As in this case, new evidence raises a reasonable possibility of substantiating the claim if, when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical examination and opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a right wrist disability is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

New and material evidence having been received, the claim for service connection for a right wrist disability is reopened, and to this extent only, the appeal is granted. 


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In this case, the Veteran contends that his current right wrist disability is related to an in-service injury.  He maintains that he has experienced progressively worsening right wrist pain and weakness since service.  His service treatment records show that he was treated for a right wrist injury after a fall in April 1990.  At that time, he also reported sustaining a fracture two to three years earlier.  Subsequent service treatment records, to include a July 1993 separation examination report, are negative for complaints or findings of a chronic right wrist disability.  Post-service VA treatment records document a diagnosis of residuals of a scaphoid fracture.  The Veteran has stated that he has had right wrist pain and weakness since service.  He noted that he was a medic in service and was aware of the seriousness of his injury.

Thus, the Board concludes that a VA examination and medical opinion are necessary to determine whether the Veteran has a current right wrist disability related to his military service.  Prior to the examination, all outstanding treatment records should be obtained.
Accordingly, this case is REMANDED for the following actions: 

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for a right wrist disability. 

2.  Request that the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who have treated him for a right wrist disability.  After obtaining any necessary authorization from the Veteran, attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.  All such available records should be associated with the Veteran's file. 

3.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any right wrist disability(ies) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current right wrist disabilities.  For each disability identified, the examiner should state whether it is at least as likely as not (a 50 percent or better probability) that the disability is causally or etiologically related to the Veteran's military service.  Clear rationale for all opinions expressed should be provided. 
4.  When the development has been completed, adjudicate the claim for service connection for a right wrist disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


